Citation Nr: 1403781	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as blepharitis of the right eye and styes.

2.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis and pharyngitis.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Attorney


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  He also had service in a Troop Program Unit in the Army Reserve from December 1981 to October 1991.  During that time, he was called to active duty from January to March 1991.  Finally, the Veteran had service in the Army National Guard from October 1991 through July 2000.  

This case has been before the Board of Veterans' Appeals (Board) on several occasions.  The procedural history was set forth, previously, and will only be repeated to give context to the current decision.  

In February 2012, the Board remanded the issues of entitlement to service connection for an eye disorder and a dental disorder.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for VA examinations to determine the nature and etiology of any right eye disorder and dental disorder found to be present.  Following those examinations and a de novo review of the record, the AMC confirmed and continued the denials of entitlement to service connection for an eye disorder, claimed as right eye blepharitis and a history of styes.  Thereafter, those issues were returned to the Board for further appellate consideration.

In May 2013, the Board remanded the issues of entitlement to service connection for sinusitis and pharyngitis.  The Board directed the VA AMC to schedule the Veteran for VA examinations to determine the nature and etiology of any sinusitis and pharyngitis found to be present.  Following those examinations, the AMC confirmed and continued the denials of entitlement to service connection for sinusitis and pharyngitis.  Thereafter, those issues were returned to the Board for further appellate consideration.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran is claiming entitlement to service connection for a respiratory disorder, which he has claimed as sinusitis and pharyngitis.  After reviewing the record, the Board finds that the claim should be recharacterized in that manner to better reflect the scope of the claim.  

With respect to the issues of entitlement to service connection for an eye disorder and entitlement to service connection for a dental disorder, the Board finds that still-additional development is warranted prior to further appellate consideration.  Accordingly, those issues are addressed in the REMAND portion of the decision below.  

FINDING OF FACT

A chronic, identifiable respiratory disorder, claimed as sinusitis and pharyngitis, was first manifested after the Veteran's active duty.  


CONCLUSION OF LAW

A respiratory disorder, claimed as sinusitis and pharyngitis, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303.  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2008, VA received the Veteran's claim.  Thereafter, the VA informed him of the criteria for service connection, as well as the information and evidence necessary to substantiate and complete his claim.  The VA notified the Veteran of the evidence to be provided by him and the evidence the VA would attempt to obtain.  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by or through the Aurora Health Center and Urgent Care from September 1995 through September 2008; and records reflecting the Veteran's VA treatment from November 1981 through August 2013.  

In October 2008 and July 2013, VA examined the Veteran to determine the nature and etiology of any respiratory disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In July 2010, the Board scheduled the Veteran for a hearing before a Veterans Law Judge from the Board.  However, he failed to report for that hearing without good cause and has not requested that it be rescheduled.  Therefore, the Board will proceed as if the Veteran no longer desires a hearing.  

With respect to the issues of entitlement to service connection for a respiratory disorder, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of that issue.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

Continuity of symptomatology is applicable to those cases involving conditions explicitly recognized by VA as chronic in 38 C.F.R. § 3.309(a).  However, the respiratory disorder for which the Veteran seeks service connection has not been explicitly so recognized.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

The applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a respiratory disorder, including sinusitis, pharyngitis, and rhinitis.  He states that it was first manifested in service by a sore throat and viral syndrome and that such symptoms have been chronic since his separation from the service.  Therefore, he maintains that service connection is warranted on a direct basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to his experiences during and since the conclusion of his service.  For example, he is competent to report that he has been having chronic sore throats and nasal congestion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 
Although the Veteran argues that his current respiratory disorder was first manifested in service or is the result of his service-connected sleep apnea or GERD, the questions of whether a current disorder was first manifested by the Veteran's symptoms in service or may be related to his service-connected disorders are medical questions.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran entered service without any complaints or clinical findings of a respiratory disorder on his December 1977 pre-service examination.  

In service in October 1978, the Veteran was treated for a viral sore throat; and in May 1979, he was treated for complaints of congestion, dizziness, and a lack of appetite in conjunction with viral syndrome.  

In September 1983 and October 1987, the Veteran underwent quadrennial examinations for the Army Reserve.  There were no complaints or clinical findings of a respiratory disorder of any kind.  

During active duty in February 1991, the Veteran was treated for pharyngitis versus a strep throat; and in March 1991, he complained of a sore throat.  Since that time, such as in October 1991, September 1995, and November 2002, the Veteran has been treated for complaints of drainage and congestion, primarily diagnosed as sinusitis and pharyngitis.  

In September 2008, M. H., M.D. reported that the Veteran had perennial allergic rhinitis associated with his allergy to house dust mites.  After reviewing the Veteran's service treatment records and post-service treatment through May 2006, Dr. H. opined that the Veteran likely had an allergic process dating back many decades.  However, he did not suggest that it was in any way related to service.   Nevertheless in October 2008, VA examined the Veteran to determine the nature and etiology of that disorder.  

Following the October 2008 VA examination, the VA examiner diagnosed chronic sinusitis and allergic rhinitis and opined that the Veteran's nasal symptoms were due to allergic rhinitis.  The VA examiner opined that the Veteran's sinusitis was more likely than not the result of allergic rhinitis but that allergic rhinitis had not been caused by any exposure in the military.  However, he did not offer a rationale for his opinion; and, therefore, an addition medical review was performed.  

In September 2013, the claims file, including the VA examination report, were reviewed by a VA physician from the Veterans Benefits Administration (VBA) to determine whether service connection for a respiratory disorder was warranted on a direct basis.  

The VBA physician noted that on active duty, the Veteran's symptoms had been  associated with an acute, self-limited minor illness consistent with viral syndrome.  He noted that there was no evidence of ongoing problems.  He suggested that since leaving active military service, the Veteran had developed allergic rhinitis, manifested by post-nasal drip which drained into the throat causing pharyngitis and hoarseness/dysphonia.  The VA examiner did not find any relationship between the Veteran's respiratory disorder and service; and, indeed, there is no probative evidence to the contrary.  The Veteran's lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77.  

In sum, the preponderance of the evidence is against a finding of a direct nexus between any disease or injury in service and the Veteran's current respiratory disorder, diagnosed primarily as allergic rhinitis.  Absent the requisite nexus, the Veteran does not meet the criteria for direct service connection.  Accordingly, service connection is not warranted on that basis, and to that extent, the appeal is denied.  However, that does not end the inquiry.  

In the alternative, the Veteran contends that his respiratory disorder is due to his service-connected sleep apnea and is manifested by a dry throat in the morning.  He also contends that his associated with hoarseness which is related to his service-connected GERD.  In addition, he contends that the medication which he takes for GERD aggravates his respiratory disorder.  For these reasons, he maintains that service connection is warranted on a secondary basis.  Again, however, he Board is of the opinion that the preponderance of the evidence is against those claims.  

In July 2013, the Veteran was examined by a VA otolaryngologist to determine whether the Veteran's respiratory disorder was related to his service-connected sleep apnea and/or gastroesophageal reflux disease (GERD).  The primary diagnoses were allergic rhinitis and dysphonia.  The examiner also reported sinusitis, rhinitis, and a larynx or pharynx condition.  

The VA examiner noted the Veteran's pharyngitis occurred after using a CPAP machine for sleep apnea.  The Veteran stated that it was manifested by a dry throat on awakening rather than a sore throat.  Moreover, the VA physician noted that although had been treated on occasion for pharyngitis, such a disorder occurred in the normal population due to upper respiratory infections.  He noted that not all pharyngitis was due to some other cause and did not report any.  Therefore, the VA physician opined that it was less likely than not that the Veteran's claimed pharyngitis was secondary to sleep apnea.  

With respect to the claimed sinusitis, the Veteran reported that it was manifested by sinus infections 4-5 times per year, some nasal congestion, rhinorrhea, post nasal drip, and some mild pressure in his face.  He stated that those symptoms resolved within 1 week on most occasions and that usually he did not seek medical care for it.  The examiner stated, however, that such symptoms described a viral upper respiratory infection or cold, not sinusitis.  In that regard, the examiner noted that the Veteran's respiratory problems had been worse in the fall and winter but that he used his CPAP year round.  Had the Veteran's claimed sinusitis been due to the use of the CPAP, it is reasonable to expect that he would not have had such fluctuations in his symptoms.  Therefore, the VA examiner concluded that it was less likely than not that the claimed sinusitis had been caused by or aggravated by his sleep apnea 

The VA examiner thought that the Veteran had allergic rhinitis.  He noted that it was not only manifested by nasal congestion, rhinorrhea, and post nasal drip but that it was worse in the fall and winter and during allergy season.  Furthermore, he noted that it improved with a nasal steroid spray.  The examiner stated that by definition, allergic rhinitis was caused by allergens.  He noted that it was not secondary to sleep apnea and that nothing about sleep apnea that would make this worse.  In addition, the examiner stated that the Veteran's sinus type symptoms were more likely secondary to his rhinitis, and not vice versa.  Therefore, the examiner concluded that it was less likely than not that the Veteran's sinusitis had been caused or aggravated by service.  

The examiner found that the Veteran did have chronic hoarseness or dysphonia. He has evidence on exam of mild vocal cord edema and mild interarytenoid edema, but his overall reflux finding score would not be predictive of laryngopharyngeal reflux.  Except for hoarseness, he did not have most of the symptoms associated with laryngopharyngeal reflux.  In addition, the examiner noted that sleep apnea would not cause swelling in those areas without causing swelling in some of the other areas of his larynx.  For those reasons, the VA examiner found it is less likely than not that the Veteran's hoarseness had been caused by or aggravated by GERD. 

In his September 2013 review of the record, the VBA physician considered the possibility of whether the Veteran's pharyngitis was due to the nonsteroidal anti-inflammatory (NSAIDS) medication which the Veteran took for GERD.  The VBA physician stated that there was no scientifically-based medical literature to support a finding of causation or aggravation of pharyngitis by NSAIDS.  The VBA physician concurred with the July 2013 VA examiner that the allergic rhinitis was responsible for the Veteran's sinus drainage rather than the other way around.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's respiratory disorder is related to his service-connected sleep apnea or GERD.  Again, there is no probative evidence to the contrary.  The Veteran's contentions are not merely uncorroborated by the evidence of record, they are contradicted by such evidence.  As above, the Veteran's lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77.  Absent evidence of a nexus between the Veteran's respiratory disorder and a disorder for which service connection has been established, he does not meet the criteria for service connection on a secondary basis.  Accordingly, that aspect of the appeal is also denied.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  With respect to the claim of entitlement to service connection for a respiratory disorder, the preponderance of the evidence is against the claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.102 (2013). 



ORDER

Entitlement to service connection for a respiratory disorder, claimed as sinusitis and pharyngitis, is denied.  


REMAND

The issues of entitlement to service connection for an eye disorder and for a dental disorder are remanded to the AMC for the following development:  

1.  In March 2012, VA examined the Veteran to determine the nature and etiology of any eye disorder found to be present.  The primary diagnoses were blepharitis and pinguecula.  The examiner found that neither was caused by his military service.  He did not provide a rationale for those opinions but stated that they did not cause visual impairment or affect the Veteran's ability to work.  In February 2013, the Veteran's record was reviewed by a second VA physician who supported the March 2012 VA examiner's opinion.  Such opinions go to the extent of impairment caused by those disorders rather than their etiology.  As such, they are inadequate to determine service connection.  

In addition, the March 2012 VA examiner found that the Veteran had conjunctivitis.  The evidence shows that in service in January and February 1980, the Veteran was treated for conjunctivitis.  However, the VA examiner did not render an opinion as to whether or not there was a nexus between the Veteran's current conjunctivitis and that in service in 1980.  

In light of the foregoing discussion, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any eye disorder found to be present.  THE EXAMINATION MUST BE PERFORMED BY AN OPTOMETRIST OR OPHTHALMOLOGIST WHO HAS NOT SEEN THE VETERAN PREVIOUSLY.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If an eye disorder(s) is diagnosed, the examiner must set forth the elements supporting that diagnosis (es).  

For all eye disorders found, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that it is the result of a disease or injury in service.  This MUST include, but is not limited to, consideration of the Veteran's treatment for conjunctivitis in service in January and February 1980.  FOR ALL OPINIONS, THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINION(S) THEY DID.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.   

2.  The Veteran reports that in service, he was told by a dentist that he would be entitled to treatment for a crown and replacement of a partial denture.  

During active duty in March 1991, the Veteran had treatment for tooth number 14.  It was noted that he had had a carious lesion prior to service but that the March 1991 treatment had revealed additional problems.  He had also lost a partial denture.  Both incidents were reported as being in the line of duty, and it was noted that he was authorized to have follow-up care.  

In November 2003 and from October to December 2004 and May to July 2005, the Veteran's tooth number 14 was treated by or through Dental Associates, Ltd.  

In light of the Veteran's contentions, the notations in his service dental records, and the subsequent dental treatment, an additional examination is warranted to determine the nature and etiology of any dental disorder affecting tooth number 14.  

If a dental disorder(s) affecting tooth number 14 is diagnosed, the examiner must set forth the elements supporting that diagnosis(es).  

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any dental disorder of tooth number 14 is the result of a disease or injury in service or whether it was aggravated in service.  

Please note:  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

FOR ALL OPINIONS, THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINION(S) THEY DID.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.   

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA  examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for an eye disorder.  Also readjudicate the issue of entitlement to service connection for a dental disorder, both for the compensation and treatment purposes.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c) (2013).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it  must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


